Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a reply to the amendments filed on 26 February 2021 in which claims 1-16 are pending. Claims 1, 2, 7 and 14 are independent. Claims 3-6, 8-13 and 15-16 are dependent.

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the claim is allowed because the prior art of the record fails to disclose or suggest a method of correcting receiver bias during a quantitative density mapping with MRF, the method comprising a step of generating receiver sensitivity profile using estimated proton density signal as stated in the claim in association with the remaining claim features.
As to dependent claims 5, 6 and 16, these claims are allowed because each of these claims either directly or indirectly depends from allowed independent claim 1.

As to independent claim 2, the claim is allowed because the prior art of the record neither discloses nor reasonably suggest a method of correcting receiver bias 

As to dependent claims 3 and 4, these claims are allowed because each of these claims, either directly or indirectly, depends from allowed independent claim 2.

As to independent claim 7, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a method for correcting receiver bias during quantitative proton density mapping with MRF, the method comprising a fitting method comprising a set expressions as stated in the claim in association with the remaining claim features.
As to dependent claims 8-13, these claims are allowed because each of these claims, either directly or indirectly, depends from allowed independent claim 7.

As to independent claim 14, the claim is an apparatus claim and the claim is allowed because it includes features of claim 1 for which claim is found to be allowable.

As to dependent claim 15, the claim is allowed because it depends from allowed independent claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER, PhD
Primary Examiner
Art Unit 2852

/G.M. A HYDER/Primary Examiner, Art Unit 2852